Citation Nr: 0526165	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-01 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to October 
1945.  Service personnel records show that he was awarded a 
Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the claim on appeal.  The Board 
observes that the RO denied a claim for PTSD in December 
1999, as to which the veteran was notified in February 2000.  
In December 2000, the veteran filed a VA Form 21-4138, which 
appears to meet the regulatory requirements of a valid NOD.  
See 38 C.F.R. § 20.201.  However, no Statement of the Case 
was issued until December 2003.  The appeal was thereafter 
perfected in a timely manner in January 2004.  

On his January 2003 substantive appeal form, the veteran had 
requested a Board hearing.  A hearing before a DRO (Decision 
Review Officer) was scheduled for June 2004.  A note on file 
indicates that the veteran cancelled that hearing and 
requested a VA examination in lieu of the hearing.  A VA PTSD 
examination was conducted in July 2004.


FINDINGS OF FACT

1.  The veteran received a Purple Heart medal, and the 
service medical records reflect that he sustained wound 
affecting the right ulnar nerve during enemy action, when 
struck by fragments from a hand grenade, both of which are 
indicative of engagement in combat during active military 
service, and thereby establishing incontrovertibly the 
presence of a valid in-service stressor.

2.  The record does not contain a valid diagnosis of PTSD 
under the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition (DSM-IV), 
despite the fact that four VA PTSD examinations have been 
conducted since 1999.  

CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board notes that VCAA notice was provided to 
the appellant subsequent to the adjudication of his service 
connection claim.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied, because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In January 2001, April 2002 and May 2003 letters implementing 
VA's duties to notify and to assist, the RO informed the 
veteran of the steps that had been undertaken with respect to 
evidentiary development of his claim, and what the veteran's 
own responsibilities were in accord with the duty to assist.  
Collectively, these letters also provided full notice as to 
the VCAA's provisions, and the March 2003 letter included the 
statement, "It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency."  (Italics in original)  
In addition, the veteran was advised, by virtue of December 
1999 and July 2003 rating decisions and a detailed December 
2003 Statement of the Case (SOC), of the pertinent law and 
what the evidence must show in order to substantiate the 
claim.  All such notices provided by VA must be read in the 
context of prior, relatively contemporaneous communications 
from the agency of original jurisdiction.  Mayfield, supra, 
at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the Board 
also points out that multiple VA examinations have been 
conducted between 1999 and 2004.  For its part, VA has done 
everything reasonably possible to assist the veteran, and no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claim and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO for further VCAA development would result only 
in additional delay, with no benefit to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran's service personnel records reflect that he 
served primarily as a rifleman, and reflect that he was 
awarded the Purple Heart medal.

The service medical records show that in February 1945, the 
veteran sustained a wound affecting the right ulnar nerve 
during action against the enemy, when he was hit by fragments 
from a hand grenade.  There were no complaints or diagnoses 
of a psychiatric nature documented.  A September 1945 
examination report revealed no psychiatric symptoms or 
disorders.

A VA examination was conducted in March 1950, at which time 
there were no complaints or diagnoses of a psychiatric nature 
documented.

The veteran filed his original service connection claim for 
PTSD in June 1999.  A VA PTSD examination was conducted in 
September 1999.  The examiner indicated the a mental status 
examination revealed that the criteria for a diagnosis of 
PTSD as specified under DSM-IV were not fully met due to "an 
absence of cluster C or D symptoms."  The examiner added 
that, although the veteran came under fire and was injured 
during a combat patrol, his major complaints related to 
physical disabilities.  No Axis I diagnosis was made.

VA medical records dated in 1998 and 1999 were negative for 
complaints, treatment, or diagnosis of a psychiatric 
disorder.

A VA PTSD examination was conducted in February 2001.  
Following a mental status examination, the examiner concluded 
that there was no evidence of any neuropsychiatric 
impairment.  It was noted that the veteran's only PTSD 
symptoms consisted of avoiding war movies, and rare recurrent 
memories.  It was also noted that he had no symptoms of 
depression.  There were no Axis I or Axis II psychiatric 
diagnoses made.

VA medical records dated from 1999 to 2002 are negative for 
any complaints, treatment, or diagnosis of a psychiatric 
disorder.

In September 2002, the veteran again underwent a PTSD 
examination.  The mental status examination report indicated 
that the veteran had never been hospitalized or treated for a 
psychiatric condition in his life, and had never taken any 
psychiatric medications.  There were no complaints of 
nightmares, flashbacks, or intrusive thoughts.  The 
examiner's summary indicates that, although the veteran was 
in combat in World War II and sustained a shrapnel wound to 
the arm therein, he appeared to have adjusted reasonable well 
to those experiences.  It was noted that the veteran did not 
feel the need for any psychiatric treatment, and did not 
appear to need any.  The examiner documented that no 
significant psychiatric symptoms were seen on examination.  
An Axis I diagnosis of no mental disorder was made.  

In a February 2003 statement, the veteran indicated that he 
did not have any evidence from private doctors pertaining to 
his claim, and that all of his treatment had been provided by 
the VA El Paso Clinic.  

A VA mental health noted dated in January 2004 indicates that 
the veteran had come in for an intake interview, but was 
unaware of why this had been scheduled, or of what PTSD is.  
It was noted that the veteran had no history of mental 
illness, and had never received treatment or medication in 
this regard.  The entry indicated that the veteran 
experienced flashbacks of mortar attacks about twice a year.  
An assessment of no Axis I diagnosis or condition was made.

Most recently, a VA PTSD examination was conducted in July 
2004.  The veteran reported that a couple of times a year he 
thought of or had dreams about several traumatic experiences 
he had while in combat during World War II.  While the report 
indicated that the veteran met the DSM-IV stressor criteria, 
the examiner stated that the veteran did not report symptoms 
consistent with categories C, D, and F of the PTSD diagnostic 
criteria pursuant to DSM-IV.  Accordingly, no Axis I or Axis 
II conditions were diagnosed.  

III.  Pertinent Law and Regulations

With specific reference to post-traumatic stress disorder 
(PTSD), establishing service connection for PTSD requires (1) 
a current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in DSM-IV.  See 
generally Cohen v. Brown, 10 Vet. App. 128, 153 (1997); 38 
C.F.R. § 4.125 (2004).

The above-cited regulation, 38 C.F.R. § 4.125, refers to DSM-
IV as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or 
not the veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 
at 98.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau, Dizoglio, supra.  In such cases, the record must 
contain corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, supra.  Further, an opinion by a 
mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  Moreau, supra, 9 Vet. App. at 395-
96.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, in June 1999, and retroactive to March 1997, that 
regulation was amended to read as follows:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred. If the evidence establishes 
that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that 
combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of- 
war experience, in the absence of clear and 
convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions and hardships of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor.

64 Fed. Reg. 32,807 (June 18, 1999), subsequently codified at 
38 C.F.R. § 3.304(f) (2003) (effective March 7, 1997).  The 
amendment implemented the Cohen decision, which had held that 
38 C.F.R. § 3.304(f) did not adequately reflect the law in 
the governing statute, 38 U.S.C.A. § 1154(b).  The effective 
date of the amendment, March 7, 1997, was the date the Cohen 
decision was issued by the Court.

More recently, section 3.304(f) was again amended and 
reorganized, with specific regard to PTSD claims based upon 
personal assault upon the veteran not involving any combat 
type of situation.  The regulation now reads, in pertinent 
part:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred. Although service connection may 
be established based on other in-service 
stressors, the following provisions apply for 
specified in-service stressors as set forth below:

(1) If the evidence establishes that the 
veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-
service stressor.

(2) If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and the 
claimed stressor is related to that prisoner-
of-war experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, conditions, 
or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

(3) If a [PTSD] claim is based on in-service 
personal assault, evidence from sources other 
than the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such evidence 
include, but are not limited to: records from 
law enforcement authorities, rape crisis 
centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and 
statements from family members, roommates, 
fellow service members, or clergy. Evidence of 
behavior changes following the claimed assault 
is one type of relevant evidence that may be 
found in these sources. Examples of behavior 
changes that may constitute credible evidence 
of the stressor include, but are not limited 
to: a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without 
an identifiable cause; or unexplained economic 
or social behavior changes. VA will not deny a 
[PTSD] claim that is based on in-service 
personal assault without first advising the 
claimant that evidence from sources other than 
the veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential 
sources of such evidence. VA may submit any 
evidence that it receives to an appropriate 
medical or mental health professional for an 
opinion as to whether it indicates that a 
personal assault occurred.

67 Fed. Reg. 10,330 (March 7, 2002), now codified at 38 
C.F.R. § 3.304(f) (2004).  The effective date of the 
amendment was March 7, 2002, the date of its issuance as a 
final rule.

Where the regulations pertinent to a decision are amended 
during the course of an appeal, the Board considers both the 
former and the current criteria.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).

IV.  Analysis

In this case, the evidence of record supports a finding that 
the veteran engaged in combat with an enemy force.  The 
veteran was awarded a Purple Heart, and the service medical 
records document that he sustained a wound affecting the 
right ulnar nerve during enemy action, from fragments from a 
hand grenade.  Accordingly, the veteran's lay statements are 
enough to establish the occurrence of a stressor.  

However, with PTSD as with other disabilities, evidence of 
current disability is one of the fundamental requirements for 
a grant of service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (""Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of present disability there can be no valid 
claim."); see also Degmetich v. Brown, 104 F.3d 1328, 1333 
(Fed. Cir. 1997) (upholding interpretation of 38 U.S.C.A. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes); Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).

In this case, the record on appeal contains reports of four 
VA PTSD examinations dated between 1999 and 2004 and VA 
medical records dated from 1998 to 2004.  The Board notes 
that there is no diagnosis of PTSD of record.  In fact, 
having reviewed the evidentiary record in its entirety, we 
observe that the veteran has no currently diagnosed 
psychiatric disorder.  

The veteran's sincerity and honorable service is not in 
question.  However, as discussed above and in the applicable 
VA regulation, a diagnosis of PTSD must be made by 
professional examiners, pursuant to the evidence of record as 
applied to the diagnostic criteria in DSM-IV.  Therefore, 
while the veteran is certainly capable of providing evidence 
of symptomatology, as he has done by reporting that a few 
times a year he has thoughts or dreams about several 
traumatic experiences he had while in combat during World War 
II, a layperson is generally not capable of opining on 
matters requiring medical knowledge, such as the diagnosis of 
the disability produced by the symptoms or the underlying 
cause of the symptoms.  See Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  In this 
case, there appears to be no PTSD diagnosis of record, either 
made in accordance with the criteria of 38 C.F.R. § 4.125 and 
DSM-IV, or otherwise.  

Therefore, the evidence preponderates against the claim for 
service connection for the veteran's PTSD.  Thus, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for post-traumatic stress disorder is 
denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


